53 So. 3d 567 (2010)
Kenneth James MOUTON
v.
HEBERT'S OF HENDERSON, INC.
Nos. 10-788.
Court of Appeal of Louisiana, Third Circuit.
December 8, 2010.
Andree Matherne Cullens, Dawn D. Bonnecaze, Taylor, Porter, Brooks & Phillips, L.L.P., Baton Rouge, LA, for Defendants/Appellees, Hebert's Superette, Inc. Hebert's of Henderson, Inc.
Bart J. Hebert, Renee Z. Berard, Boyer, Hebert & Abels, LLC, Breaux Bridge, LA, for Plaintiff/Appellant, Kenneth James Mouton.
Court composed of JIMMIE C. PETERS, JAMES T. GENOVESE, and DAVID E. CHATELAIN, Judges.
CHATELAIN,[*] Judge.
For the reasons set forth in the companion case in this consolidated matter, Kenneth James Mouton v. Hebert's Superette, Inc., 10-787 (La.App. 3 Cir. 12/8/10), 53 So. 3d 561, 2010 WL 4967927, we reverse the trial court's judgments dismissing Mouton's claims on peremptory exceptions of immunity and remand to the trial court for consideration of the affirmative defenses asserted through the motions for summary judgment. Costs are assessed to the defendants, Hebert's Superette, Inc. and Hebert's of Henderson, Inc.
REVERSED AND REMANDED.
NOTES
[*]  Honorable David E. Chatelain participated in this decision by appointment of the Louisiana Supreme Court as Judge Pro Tempore.